DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the convertible access panel latch assembly as claimed in the independent claims 1, 13, and 19.
Regarding claim 1, the prior art of record, including the combination of S.D. Polsen (US 0991363), Ramsauer Dieter (DE 4006707), and Cotton (US 20070120374) discloses a convertible access panel latch assembly relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a convertible access panel latch assembly comprising a handle accessory having a handle engagement driver configured to engage with the engagement feature of the rotational portion along a first linking axis and having a second retainer configured to be compressed along a second linking axis. Examiner considered the limitation “configured to be compressed” as being compressed at a visible level to the naked eye, and not as microscopic compressions that occur whenever compressive forces act on objects without causing visible deformations to the naked eye. Regarding claim 13, the prior art fails to teach a convertible access panel latch assembly comprising a handle accessory having a handle portion with an engagement extension protruding therefrom, wherein the engagement extension has a retainer extension protruding therefrom, wherein the engagement extension is configured to engage with the engagement receptacle along a first linking axis, and wherein the retainer extension is configured to move relative to the engagement extension along a second axis. Regarding claim 19, the prior art fails to teach a convertible access panel latch assembly comprising a latch engagement recess configured to interchangeably receive a tool engagement protrusion of a tool and a handle engagement protrusion of a handle accessory; and a retainer groove defined within the latch engagement recess and configured to receive a retainer extension of the handle engagement protrusion of the handle accessory via a snap fit to enable removable coupling of the handle accessory to the latch. One of ordinary skill in the art would not find it obvious to modify the convertible access panel latch assembly of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the convertible access panel latch assembly of claims 1, 13, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675